PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/473,403
Filing Date: 25 Jun 2019
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Stephen A. Bucchianeri
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 01/13/2022 from which the appeal is taken have been modified by the Advisory Action dated 05/05/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
the rejections of claims 1, 3-13, 17, and 18 under 35 USC 101.
the rejections of claims 1, 3-5, 10-13, 17, and 18 under 35 USC 103 as being unpatentable over US Patent Application Publication 2010/0240982 (“Westbrook’982”) in view of US Patent Application Publication 2016/0151603 (“Shouldice”) and US Patent Application Publication 2018/0078403 (“Remmers”).
the rejections of claims 6 and 7 under 35 USC 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of US Patent Application Publication 2002/0165462 (“Westbrook’462”).
the rejections of claims 8 and 9 under 35 USC 103 as being unpatentable over Westbrook’982-Shouldice-Remmers in view of non-patent publication Creedon, Aaron. “Determine Why You Snore: Easy Tests You Can Do Alone.” Choosing The Best Snoring Mouthpiece, 27 May 2013, web.archive.org/web/20160601182050/www.withoutsnoring.com/determine-why-you-snore-easy-tests-you-can-do-alone (“Creedon”).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
the rejection of claim 16 under 35 USC 112(a).
the rejection of claim 16 under 35 USC 112(b).
NEW GROUNDS OF REJECTION
N/A

(2) Response to Argument

Appellant argues in section VII.A. that the claims are directed to a method for treating snoring, the method being a particular treatment method having several non-abstract steps that cannot be considered a mental process performed in a doctor’s mind because it is akin to affecting a particular treatment or prophylaxis.
The standard applicable to this inquiry is set out in MPEP 2106.04(d)(I), which explains that “applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition” may integrate the judicial exception into a practical application and make the claims patent eligible.” This standard is further discussed in MPEP 2106.04(d)(2), which states:
“Examples of "treatment" and prophylaxis" limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like” and 
"Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used."
It is the Office’s position that none of the claimed steps actually provide a treatment or prophylaxis. The advising steps are more like the “prescribing” examples given above than e.g. the “surgery” and “administration” of medicine examples because the advising steps do not actually provide the treatment. It is left up to the patient to decide whether they will implement the device and the advised changes to the device.
Appellant appears to argue that at least some of the elements of e.g. independent claim 1 are the treatment or prophylaxis, but it is unclear which elements. Appellant only generally alleges that the claim is “a treatment method having several plainly non-abstract steps” and that the claim as a whole is this treatment or prophylaxis. The Office disagrees, since (1) the claimed steps are all part of the judicial exception itself and (2) assuming there is a treatment or prophylaxis, it is not “particular.” 
First, MPEP 2106.04(a)(2)(II)(C) lists, as an example of a method of organizing human activity, “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).” Claim 1 of In re Meyer is reproduced below. 
1. A process for indentifying [sic] locations of probable malfunction in a complex system, said process comprising the steps of:
(a) selecting a plurality of elements in the complex system, said elements having known locations;
(b) initializing a factor associated with each of said elements;
(c) testing the complex system for a response, which response, if effective, requires proper functioning of certain said elements, the probable indentity [sic] of at least some of these certain elements being known;
(d) determining whether said response of the complex system was at least partially effective or ineffective;
(e) modifying the factor associated with at least some of said elements known to be possible [sic] involved in the response in accordance with the effectiveness of the response; and
(f) repeating steps (c), (d) and (e) for further responses of the complex system to obtain resultant factors for at least some of said elements,
whereby said resultant factors are indicative of probable malfunction of their associated elements and thereby indicative of probable malfunction at the locations of these elements.

These steps, which are “concerned with replacing, in part, the thinking processes of a neurologist with a computer,” are directed to an abstract idea. The present claim 1 (all of its steps) is also concerned with replacing the thinking processes of a doctor by using the electronic device. In particular, the testing, determining, and modifying steps of In re Meyer are like the presently claimed advising, tracking, and advising steps because they involve testing a potential solution, observing a response to the solution, and making a modification based on the observed response. The testing of In re Meyer may have included e.g. tapping a knee (as described), which is actually physically performed. The presently claimed advising steps are far removed from this. Therefore, the present claims include no additional elements that are directed to a treatment or prophylaxis. Instead, all claimed elements are part of a thinking process that a doctor would perform, and are directed to an abstract idea. The claimed microphone is merely directed to the pre-solution activity of providing the data for acoustic analysis, and the use of the electronic device (or smart phone or personal computer) is merely as a tool to carry out the abstract idea. As such, contrary to Appellant’s arguments, the abstract idea cannot provide the practical application or “inventive concept” (i.e., “significantly more”) required to make the claims patent-eligible because both Step 2A, Prong II (practical application) and Step 2B (significantly more) rely on elements additional to the abstract idea, not the abstract idea itself. See, Genetic Technologies Limited v. Merial LLC (Fed Cir., 2016) (wherein the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself).
Second, MPEP 2106.04(d)(2)(a) explains that there is a necessary particularity to the treatment or prophylaxis, so that it does not encompass all applications of the judicial exception. In this case, there is a lack of particularity at least because the claims do not specify which anti-snoring device is advised to be used, and what changes to the anti-snoring device are advised based on the comparison. Such a process would be preemptive.  
Therefore, the rejections under 35 USC 101 should be upheld. 

Appellant argues in section VII.B. that the combination does not teach using a smart phone or a personal computer having a microphone to carry out the method.
The standard applicable to this inquiry is recited in MPEP 2142 as “"[t]o support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).” 
The Office maintains that Shouldice does not teach away from using a microphone of a smartphone or a personal computer in performing an acoustic analysis. Indeed, the Abstract of Shouldice states that “[i]n some versions of the system, any one or more of a bedside unit 3000 sensor module, a smart processing device, such as a smart phone or smart device 3002, and network servers may be implemented to perform the methodologies of the system.” This is an explicit statement that a smart phone can be used to perform the analysis. Further, ¶ 0240 of Shouldice explains states that “[t]he sound sensor, typically a microphone, could be implemented on the smart device rather than on the bedside unit.” Therefore, Shouldice acknowledges use of a smart phone for processing, as well as use of the microphone of the smart phone for sensing sound. It would have been obvious to use this microphone to capture the snoring data described in ¶ 0041 of Westbrook’982 (which is also captured by a microphone), and to use the smart phone for processing, as a known alternative to other more dedicated devices (Shouldice: Abstract, as an alternative to bedside unit 3000 - note that Fig. 3, ¶ 0504, and the Abstract suggest the same for a personal computer).
It is noted that the Office does not interpret the microphone itself as performing the acoustic analysis because the specification does not describe this (see e.g. ¶¶s 09 and 28 of the specification as filed). The microphone merely provides the data for analysis.
Appellant does not particularly address the rejections of claims 6-9. Therefore, all claim rejections should be upheld at least for the reasons given above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791  
                                                                                                                                                                                                      Conferees:

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791  
                                                                                                                                                                                                      /JASON SKAARUP/
Quality Assurance Specialist, Art Unit 3700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.